 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDPaul Kossman d/b/a Parkway Center Inn and Hoteland Restaurant Employees and Bartenders Interna-tional Union, Hotel, Club, Motel, Restaurant, andBartenders Union, Local 57, AFL-CIO. Cases 6-CA-10761 and 6RC-8017January 25, 1979DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS JENKINS. MURPHY. AND TRUESDALEOn September 21, 1978, Administrative Law JudgeAlvin Lieberman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Paul Kossman d/b/aParkway Center Inn, Pittsburgh, Pennsylvania, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, ex-cept that the attached notice is substituted for that ofthe Administrative Law Judge.IT IS FURTHER ORDERED that the election held onDecember 15, 1977, in Case 6-RC-8017 be, and ithereby is, set aside, and that Case 6-RC-8017 be,and the same hereby is, remanded to the RegionalDirector for Region 6 for the purpose of conductinga new election pursuant to the following direction:[Direction of Second Election and Excelsior foot-note omitted from publication.]Respondent has excepted to certain credihility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Sltandard Dry Wall Products, Inc.. 91NLRB 544 (1950). enfd 188 F 2d 362 (3d (ir. 1951). We have carefullexamined the record and find no basis for resersing his findings.240 NLRB No. 5APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT question you about anythingconnected with Hotel, Club, Motel, Restaurant,and Bartenders Union, Local 57, or any otherunion.WE WILL NOT fire you, and WE WILL NOT threat-en to fire you, for voting or not voting at anyNational Labor Relations Board election.WE WILL NOT give you and we will not promiseto give you an increase in wages, or give you orpromise to give you any other benefits to per-suade you not to join, support, or help Hotel,Club, Motel, Restaurant, and Bartenders Union,Local 57, or any other union.WE WILL NOT say or do anything to make youbelieve that it would be useless for you to join,support, or help Hotel, Club, Motel, Restaurant,and Bartenders Union, Local 57, or any otherunion, or to make you believe that it would beuseless for you to select Hotel, Club, Motel, Res-taurant, and Bartenders Union, Local 57, or anyother union as your collective-bargaining repre-sentative.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of rights guaranteed by the National LaborRelations Act.WE WILL respect your right to form, support,or help any union, and to deal with us throughany union. WE WILL also respect your right notto do any of these things, except as required bylaw.All our employees are free, without any objectionfrom us, to become or remain members of any union,or not to become or remain members of any union,except as required by law.PAUL KOSSMAN d/b/a PARKWAY CENTER INNDECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN. Administrative Law Judge: Pursuantto a petition filed in Case 6-RC-8017 by Hotel and Res-taurant Employees and Bartenders International Union,Hotel, Club, Motel, Restaurant, and Bartenders Union,Local 57, AFL-CIO (herein called the Union) on October31, 1977.' and a Stipulation for Certification Upon Con-All dates subsequently mentioned without stating a year fall within1977. PARKWAY CENTER INN193sent Election approved by the Regional Director for Re-gion 6 of the National Labor Relations Board (hereincalled the Board), a representation election was held onDecember 15, among certain employees of Respondent.There were 13 ballots cast for the Union, 15 against theUnion, and 3 were challenged.On December 19, the Union filed objections to conductaffecting the results of the election. Thereafter, on January30, 1978, a complaint issued in Case 6-CA-10761 allegingunfair labor practices by Respondent.In the Report on Challenges and Report on Objections,2made by the Regional Director on February 28, 1978, hesustained the challenges and overruled two of the Union'sobjections. Concerning the remaining objections, the Re-gional Director stated that they "appeared] to ...raisesubstantial and material issues with respect to the electionwhich ...can best be resolved on the basis of record testi-mony developed at a formal hearing."In his report the Regional Director noted that the com-plaint in Case 6-CA-10761 "includes allegations involvingcertain of the same issues" raised in the Union's objec-tions.' Accordingly, the Regional Director ordered 4 thatCases 6-CA-10761 and 6-RC-8017 "be ... consolidatedfor the purposes of hearing, ruling and decision by an Ad-ministrative Law Judge and that thereafter Case 6-RC-8017 be transferred to and continued before the Board."The hearing in this consolidated proceeding, with allparties represented, was held before me in Pittsburgh,Pennsylvania, on July 25, 1978. In general, the issues liti-gated were whether Respondent violated Section 8(a)( ) ofthe National Labor Relations Act, as amended (hereincalled the Act),5 and whether Respondent engaged in con-duct warranting the setting aside of the election. More par-ticularly, the questions for decision are as follows:I. Did Respondent violate Section 8(a)(1) of the Act byinterrogating and threatening employees, by promisingthem benefits to induce them to refrain from supportingthe Union, and by creating the impression that it would befutile for employees to select the Union as their collective-bargaining representative?2. Should the election be set aside?Upon the entire record, upon my observation of the wit-nesses and their demeanor while testifying, and having tak-en into account the arguments made and the briefs submit-ted,6I make the following:2G.C. Exh I(f)Among the Union's objections is one dealing with speeches to emplos-ees made be Respondent and his manager seseral days before the electionAlthough this objection was not overruled h the Regional Director. itssubstance is not attacked in the complaintG.C. Exh. Ilg).Sec. 8(a )(N of the Act is as followsSec. 8(a) It shall be an unfair labor practice for an employer tointerfere with, restrain, or coerce employees in the exercise of the rightsguaranteed in Section 7Insofar as pertinent, Sec. 7 provides:Sec. 7. Employees shall have the right to self-organization. to form.Join. or assist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection, and shall also have the right to refrain from any or all suchactivltles.FINDINGS OF FACTI JURISDICTIONRespondent operates a hotel in Pittsburgh, Pennsylva-nia. During the 12 months preceding the issuance of thecomplaint, a representative period, Respondent's revenueexceeded $500,000. During the same period. Respondentpurchased from vendors located outside the Common-wealth of Pennsylvania goods valued at more than $5,000.No evidence having been adduced to establish that Re-spondent's facility falls within the definition of a residen-tial hotel set forth in Spink Arms Hotel Corporation. d/b/aContinental Hotel, 133 NLRB 1694, 1695 (1961). and Re-spondent having raised no issue in this regard, I find thatRespondent is engaged in commerce within the meaning ofthe Act and that the assertion of jurisdiction over this mat-ter by the Board is warranted.11 THE LABOR ORG(ANIZATION ItNVOLVED.)The Union is a labor organization within the meaning ofthe Act.II. INTRODUCTIONTwo related but separate matters are involved in thisproceeding. One is concerned with the validity of objec-tions filed by the Union to conduct affecting the results ofa representation election, lost by the Union, held on De-cember 15, 1977, among employees of Respondent. Theother facet of this case deals with unfair labor practicesassertedly committed by Respondent following the filing ofthe petition pursuant to which the election was conducted.IV THE ALLEGED t NFAIR LABOR PRAC(TICESAt all material times, the Union has been engaged in anattempt to organize Respondent's employees. During thisperiod, the complaint alleges, Respondent committed sev-eral unfair labor practices, the nature of which appearabove in my statement of the questions for decision. Theseallegations, denied in the answer, will be separately consid-ered.A. The InterrogationIn November 1977, without complying with any of thesafeguards enumerated in Struksnes Construction Co., Inc..165 NLRB 1062, 1063 (1967), employees of Respondentwere interrogated about the Union by Peter Adania andBetty Weir, Respondent's manager and housekeeper, re-spectively. The employees were asked why they and otherswanted a union, what they thought about a union, andwhat benefits they hoped to obtain through unionization.7Altholugh all the arguments of the parties nd the authorities cited hbthem. whether appeanng in their briefs or made orally at the hearing. ma,not be discussed. each has been carefully weighed and considered.The emploees interrogated and the persons conducting the nterroga-(Con tnued)PARKWAY CENTER INN 193... 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn Sruksnes the Board set lorth five criteria for de-termining the lawfulness of interrogation of employeesconcerning a union. One of them, not complied with here.8is that "assurances against reprisal are given." This beingthe case, I find that the questioning of Respondent's em-ployees was coercive and, therefore, in derogation of theirrights guaranteed in Section 7 of the Act.In this regard, Respondent argues, on brief, that becauseWeir was "on friendly terms" with Sunderland and Conleytheir interrogation by Weir was not coercive. However, asthe Board stated in Isaacson-Carrico Manufacturing Com-pany, 200 NLRB 788 (1972), "Interrogation is no less coer-cive merely because it comes from a friend." See also, tothe same effect, Erie Technological Products, Inc., 218NLRB 878 (1975).Accordingly, I conclude that by coercively interrogatingemployees concerning the Union Respondent violated Sec-tion 8(a)(I) of the Act.B. The ThreatAs noted above, the representation election pursuant tothe Union's petition and the Stipulation for CertificationUpon Consent Election was held on December 15, 1977. InNovember, Mary Hoffman, then employed by Respondentas a lifeguard and health room assistant,9informed PeterAdania, Respondent's manager, that she would be unableto vote because on the day of the election she expected tobe en route to a distant State for the purpose of attendinga friend's wedding. In view of this, she asked Adaniawhether she would have a job upon her return. Adaniareplied that he "could not guarantee [her] job when [she]came back [if she] did not vote in the election." Section 7 of the Act guarantees to employees "the right...to engage in ...activities for the purpose of ...mutual aid or protection, and ...also ...the right torefrain from ...such activities." Clearly, participating ina representation election by casting a ballot is among therights guaranteed to employees in Section 7. This being so,Section 7 also guarantees to employees the "right to re-frain" from voting.ion were Lorraine Martinet, questioned b Adlana: Janice Sunderland. bhWeir: and Elizabeth ('onley also b, Weir Neither Adania nor Weir deniedthe interrogation attrihuled to them bi the emnplboees concerned Lp 1nwhose testimons m findindings re basedM discussion or onl, one of the S'lrAmtsnes standards should sotI beconstrued as an indication that I am atisfied that the other four were nietL Hoffman was no longer n Respondent's employ when this proceedingcame to hearing.'I he findings in this par are based n. and the quiotatioln a.ppearing inthe text is taken from. testimony given b lhiffnlan. whose demeanor its witness impressed me favorably. Adania denied. as he put it, making ansthreats to I Hoffmanl that she might lose her job if she didn't vote in [thejelection." I d not believe Adania's denial. Not nlh did Hoffman demeanherself well on the witness stand, but I have also taken Into a.lcounl ilcrediting her testimony. which was not in itself improbable. the facl that atthe time of hearing she was not employed by Respondent: she ha;d resignedto accept a position as a high school swimming coach She wal, thus, unlikeAdania. a completely disinterested witness hasi Ing nothing to gain r lose b\her testimony or b) the outcome of the hearing See, in this rega;rd. Il/,oArtIReadc-,Air (Conrete. In(.. nd Irinitr P,,orlnd (cenient Diai/ilTn. (i;lnralPortland Cenmen (C'mpunl. 161 NLRB 1492. 1500 119661. For these reasiionI have credited lTilffman's testilmon} In this and in all ,other respects inwhich it conflicts with that given by AdanilaAdania's statement to Hoffman here under consider-ation was, I find, a threat to discharge her unless she votedin the soon to be held election. In this manner I furtherfind that Adania interfered with Hoffman's right, guaran-teed in Section 7 of the Act, to refrain from voting.Accordingly, I conclude that by threatening to dischargeHoffman unless she voted in the representation electionRespondent violated Section 8(a)(1) of the Act.C. The Promise of BenefitsThe complaint alleges that Respondent promised em-ployees benefits to "dissuade [them] from joining, assistingor otherwise supporting the Union." It further alleges thatPeter Adania, Respondent's manager, sought to accom-plish this by "promising an employee additional workinghours to qualify her for existing benefits," and by "promis-ing an employee increased hourly wages."1. The promise of additional working timeAmong the benefits provided for employees by Respon-dent is Blue Cross insurance. However, employees workingfewer than 30 hours a week are ineligible for this insurancecoverage.Lorraine Martinez, who is employed as the supervisor ofa health club operated by Respondent as an adjunct to hishotel,'' worked at the time in question 25 hours a week.Being desirous of acquiring eligibility for Blue Cross insur-ance benefits, Martinez asked Adania, Respondent's man-ager, to allow her to work an additional 5 hours a week asa maid.'2Adania granted Martinez' request.The General Counsel asserts that Adania did this towean Martinez away from the Union. However, the evi-dence does not support this position.It was at her request that Adania agreed to permit Marti-nez to work an additional 5 hours a week so that she couldqualify for benefits under Respondent's Blue Cross insur-ance. Furthermore, Adania did not in any way conditionhis compliance with Martinez' request upon her abjuringthe Union. As Martinez testified in this regard, the "Union[did not] come up in [the] conversation during [which Ada-nia granted her request for permission to work] morehours."I conclude, therefore, that Section 8(a)( I1 ) of the Act wasnot violated by Adania's so-called "promise" to allow Mar-tinez to supplement her health club duties by working as amaid. Accordingly, my Order will provide for the dismissalof paragraph 6(d) of the complaint.2. The promise to increase wagesIn November 1977, Adania told Mary Hoffman 13 thatshe would be paid "twenty five cents more an hour if [she]did not join the Union [and] voted no, against the Union."I IAlthough her job title contains the word "supervisor,- Martinez is nta supers isor ithin the meaning of the Aci.2 This request was made some weeks before the election was held, asnoted, ei )ecember 15, 1977.it As already found at the time in question. Hoffman was in Respondent'semlprlo PARKWAY CENTER INN195Adania also stated to Hoffman at this time that "ev-erybody would be getting a raise .. if the Union did notgo through." 4In N.L.R.B. v. Exchange Parts Co., 375 U.S. 405, 409(1964), the Supreme Court held that Section 8(a)(1) of theAct proscribes an employer's promise of benefits to hisemployees to influence them to refrain from supporting aunion. More need not be said insofar as this phase of thecase is concerned.Accordingly, I conclude tt Respondent violated Sec-tion 8(a)(1) of the Act by promising to raise Hoffman'swages to induce her to forsake the Union and by tellingHoffman that all employees would receive wage increasesunder the same circumstances.D. Creating the Impression of Futility in Selectin theUnion as the Employees' Bargaining Agent The evidence concerning the allegation of the complainthere under consideration establishes that in November1977 Peter Adania, Respondent's manager, informed MaryHoffman and another employee, Nancy Bookmeyer. that ifthe employees "voted for the Union [Respondent would]not have to sit down and bargain [and that] the Unionwould be worthless because it would ...cause nothingbut ...havoc ... in the hotel." Apparently disturbed byAdania's remarks, Hoffman said that it was her under-standing that Respondent "had to bargain in good faith."Taking issue with Hoffman. Adania stated that this wasnot so, and that Respondent "didn't have to bargain ingood faith." 6In Sea Life, Incorporated, 175 NLRB 982. 983 (1969), theBoard ruled that an employer's attempt "to create the im-pression that support for a] union would be futile" vio-lated Section 8(a)( ) of the Act. I find that Adania attempt-ed to, and probably did, as the election results disclose.create such an impression.'? The information imparted byAdania to Hoffman and Bookmeyer concerning Respon-14 My findings in this par. are based on. and the quotations appearing inthe text are taken from, testimony given h Hoffman. Adania denied mak-ing the statements she attributed to him. For the reasons set forth in fn. 10above, I do not credit Adania's denial.15 In this regard. the complaint alleges that Respondent gave his emplos-ees the impression that it would be futile to select the Union as heir collec-tive-bargaining representative by stating that [he] would not bargain In goodfaith with the Union."16 The findings in this par. are based on, and the quotations appearing Inthe text are taken from, testimon? given bh Hoffman and Bookmeer. Aho.like Hoffman. was no longer working for Respondent at the time of thehearing; he had left Respondent's employ to return to) school Adlnla de-nied telling Hoffman and Bookmeyer that Respondent ould not hase tobargain in good faith with the Union For the reasons set forlh in fn IOabove. Adania's denial is discredited| That Adanma spoke only to two emploxees concerning the futlhts oftheir supporting the Union does not detract from the impact of his v.nordsupon the entire electorate. As the Board recentl held in this regard. n S,Henkind, an Indnidual d h a Greenpar, (lnre (enter fr,,er/ rli Ann at H d-loughbi Health Related lFacilil. 236 NIRB 683 1978). "the restraining ef-fect of ..coercive conduct is not limited to the emplosee direcill in-volved, for the Board has previously emphasized that statements madeduring an election campaign are the subject of repetition and discussionamong the voters." This principle also applies tii Adania', statemelt toHoffman regarding the wage increase she and other emplh.ees ould re-ceive. as found abovedent's not having to bargain in good faith, was, in my opin-ion, designed to cause them to believe that it would beuseless to support the Union by voting for it in the forth-coming election because such a vote would accomplishnothing advantageous to them.Accordingly, I conclude that Respondent violated Sec-tion 8(a)(1) of the Act by creating the impression that itwould be futile for employees to select the Union as theircollective-bargaining representative.In sum, Respondent's several violations of Section8(a( I) of the Act consisted of coercively interrogating em-ployees, threatening to discharge an employee unless shevoted in a representation election, promising employeesbenefits to induce them to refrain from supporting theUnion, and creating the impression among employees thatit would be futile for them to select the Union as theircollective-bargaining representative.V THE OBJECTIONS TO THE ELECTION 8The Board has held that the "critical period" withinwhich objectionable conduct will be deemed to affect theresults of an election starts on the date on which the repre-sentation petition is filed. Goodear Tire and Ruhher Com-pant,v 138 NLRB 453, 454 (1962). It has also been held that"Conduct violative of Section 8(a)( 1) is, a fortiori, conductwhich interferes with the exercise of a free and untram-meled choice in an election." Dal-Tex Optical Company,Inc., 137 NLRB 1782, 1786 (1962).The "critical period" in this proceeding began October31. 1977, the date on which the Union filed its representa-tion petition. I have found that Respondent's violations ofSection 8(a)( 1) occurred in the following month. Therefore,as Dal-Tex, supra, dictates, the election held on December15 must be set aside.'9Accordingly, my Order will provide that that election beset aside, and that a new election be conducted.VI THE EFFECT OF RESPONDENT'S UNFAIR LABOR PRACTICES PONCOMMERCERespondent's unfair labor practices occurring in connec-tion with his operations set forth in section I above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.Vt lTHE REMEDYHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act,my Order will require Respondent to cease and desistIs As noted at the outset. the Regional Director consolidated for thepurpose of hearing, ruling and decilol. hb an Adminlstratle l as Judge"the nion's objectlons to the representation election conducted on Decem-her 15s 1977, with the complaint issued In this proceedingImplicit n this hilding ire rulings su.taining the I nmon ohections tothe election nsofar as thes track the llegaltion, if the complaint found toha.e been sustained hs the cl idence In x ics of hi,. it i unneces,,ar to ruleon the noln' other objection, See fn 3 .aho.e tri l.itli (h Aer lr .In .231 Nl.RB 4'8 1977PARKWAY CENTER NN 195 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherefrom and to take such affirmative action as will effec-tuate the policies of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAWI. Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof the Act.3. By the following conduct Respondent has engaged in,and is engaging in, unfair labor practices within the mean-ing of Section 8(a)(1) of the Act:(a) Coercively interrogating employees concerning theUnion.(b) Threatening to discharge an employee unless shevoted in the representation election conducted herein.(c) Promising employees benefits to induce them to re-frain from supporting the Union.(d) Creating the impression that it would be futile foremployees to select the Union as their collective-bargain-ing representative.4. The unfair labor practices engaged in by Respondent,as set forth in conclusion of law 3 above, affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law.and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following:ORDER 20The Respondent, Paul Kossman d/b/a Parkway CenterInn, Pittsburgh, Pennsylvania, his agents, successors, andassigns, shall:I. Cease and desist from:(a) Coercively interrogating employees concerning theirattitude toward, relationship to, knowledge of, activities onbehalf of, or regarding any other matter relating to, Hoteland Restaurant Employees and Bartenders InternationalUnion, Hotel, Club, Motel, Restaurant, and BartendersUnion, Local 57, AFL-CIO, or any other labor organiza-tion.(b) Threatening employees with discharge or any otherform of reprisal, or effectuating any such threats, for votingor not voting in an election conducted by the NationalLabor Relations Board.20 In the event no exceptions are filed as provided in Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(c) Promising or granting benefits to employees to dis-suade them from joining, assisting, or in any manner sup-porting Hotel and Restaurant Employees and BartendersInternational Union. Hotel, Club, Motel, Restaurant, andBartenders Union, Local 57, AFL-CIO, or any other labororganization.(d) Creating the impression that it would be futile foremployees to support, or select as their collective-bargain-ing representative, Hotel and Restaurant Employees andBartenders International Union, Hotel, Club, Motel, Res-taurant, and Bartenders Union, Local 57, AFL-CIO, orany other labor organization.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing. or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the National La-bor Relations Act, as amended, or to refrain from any orall such activities, except to the extent that such right maybe affected by an agreement requiring membership in alabor organization as a condition of employment in con-formity with Section 8(a)(3) of the Act.2. Take the following affirmative action which, it isfound, will effectuate the policies of the National LaborRelations Act, as amended:(a) Post at its premises copies of the attached noticemarked "Appendix." 2 Copies of said notice, on formsprovided by the Regional Director for Region 6, afterbeing duly signed by Respondent or his representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by him for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the representation electionconducted on December 15, 1977, in Case 6-RC 8017 be,and the same hereby is, set aside, and that Case 6-RC-8017 be, and the same hereby is, remanded to the RegionalDirector for Region 6 for the purpose of conducting a newelection.IT IS FURTHER ORDERED that paragraph 6(d) of the com-plaint be, and the same hereby is, dismissed.:1 In the event that this Order is enforced b a judgment of a UnitedStates 'ourt of Appeals. the words in the notice reading "Posted b Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States ('Court of Appeals Enforcing an Order of theNational Labor Relations Board."